Regarding the independent claims, applicant amended the claims to incorporate “the alarm repeating a plurality of times at a second periodicity”, “adjusting the issuing of the alarm to repeat a plurality of times at a third periodicity”, “resuming the issuing of the alarm a plurality of times”, and “wherein the subsequent determination output comprises an audible output operating as an alarm repeating a plurality of times at a second periodicity, the second periodicity being less than the first periodicity”, in response to the Final Rejection submitted 12/18/20. This amendment will not be entered as it will require further search and consideration.

Note from 12:
Regarding the independent claims, applicant amended the claims to incorporate “the alarm repeating a plurality of times at a second periodicity”, “adjusting the issuing of the alarm to repeat a plurality of times at a third periodicity”, “resuming the issuing of the alarm a plurality of times”, and “wherein the subsequent determination output comprises an audible output operating as an alarm repeating a plurality of times at a second periodicity, the second periodicity being less than the first periodicity”, in response to the Final Rejection submitted 12/18/20. This amendment will not be entered as it will require further search and consideration.
In response to Applicant’s argument that “Weiser therefore only discloses or suggests a system in which a user mutes an alarm for a specified time period. After that time period, the alarm returns to an original state (either no alarm or a first periodicity), rather than to a second alarm periodicity”, Examiner notes that muting is interpreted as a second alarm periodicity, both in that muting constitutes deadening or muffling of a sound, which does not exclude a periodicity of an alarm from occurring, and that a lack of alarm being sounded, then eventually returning to an original state, requires that a period of time must have occurred between two events, e.g. a periodicity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792